                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0282-JCC
10                              Plaintiff,                    ORDER
11          v.

12   HICHAM DIAB and NAFEZ EL MIR,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ joint motion to continue the trial date
16   (Dkt. No. 23). Defendants have each filed waivers of their speedy trial rights up to and including
17   June 28, 2019. (Dkt. Nos. 24, 25.) Having thoroughly considered the filings and based on the
18   facts set forth in the parties’ joint motion, the Court FINDS as follows:
19      1. That a failure to grant a continuance would deny counsel the reasonable time necessary
20          for effective preparation, taking into account the exercise of due diligence, within the
21          meaning of 18 U.S.C. § 3161(h)(7)(B)(iv) and would result in a miscarriage of justice, 18
22          U.S.C. § 3161(h)(7)(B)(i).
23      2. That this case is sufficiently complex that it is unreasonable to expect adequate
24          preparation for pretrial proceedings or for the trial itself within the time limits established
25          by 18 U.S.C. § 3161(h)(7)(B)(ii).
26          //


     ORDER
     CR18-0282-JCC
     PAGE - 1
 1      3. That the ends of justice will be served by ordering a continuance in this case, that a

 2          continuance is necessary to ensure adequate time for effective case preparation, and that

 3          these factors outweigh the best interests of the public and Defendants in a speedy trial,

 4          within the meaning of 18 U.S.C. § 3161(h)(7)(A).

 5          For these reasons, the parties’ joint motion (Dkt. No. 23) is GRANTED. The Court

 6   ORDERS that the trial in this matter be continued to June 3, 2019 at 9:30 a.m. The parties shall

 7   file any pretrial motions no later than April 3, 2019. It is further ORDERED that the time

 8   between the date of this order and the new trial date is excludable time under the Speedy Trial
 9   Act, pursuant to 18 U.S.C. §§ 3161(h)(7)A, 3161(h)(7)B)(ii), and 3161(h)(7)(B)(iv).
10          DATED this 4th day of January 2019.




                                                          A
11

12

13
                                                          John C. Coughenour
14                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0282-JCC
     PAGE - 2
